DETAILED ACTION
This office action is in response to Applicant’s communication of 6/23/2021. Claims 1-20 are pending and have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 8 is directed to an apparatus/machine and claim 15 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for generating a transaction message from a transaction request, i.e. a payment request, which is a commercial or legal interaction, i.e. sales activities or behaviors and business relations, and thus grouped as “Certain Methods of Organizing Human Activity”.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “receiving a transaction request initiated from within a virtual environment by a user …, the transaction request associated with an account identifier of the user and transaction data; determining a virtual location from which the transaction request was initiated from a plurality of different virtual locations within the virtual environment; determining a merchant from a plurality of merchants within the virtual environment based on the virtual location within the virtual environment from which the transaction request was initiated; and generating a transaction message based on the merchant, the account identifier of the user, and the transaction data.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “Virtual Reality (VR) device” (claim 1), a “Virtual Reality (VR) device” and at least one “processor” (claims 8 and 15), there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. a virtual reality device and at least one processor suitably programmed communicating over a generic network, to perform the steps of receiving, determining, determining and generating. The computer components are recited at a high-level of generality (i.e., as a generic virtual reality device and generic processors with memory suitably programmed communicating information over a generic network, see at least [0027-0028] and [0035] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as a virtual environment. Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic virtual reality device and generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as via virtual reality technology as it was designed to be used. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements to perform the abstract idea of generating a transaction message from a transaction request, i.e. a payment request, without significantly more.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 16 recite determining the virtual location is based on virtual coordinates representing the user in a virtual environment which is claimed at a high level of generality such that a human could receive said data and mentally determine this location.  Claims 3, 10 and 17 is also claimed at a high level of generality such that mapping information to a merchant location can be completed manually as can determining the associated information to figure out which merchant it is from a plurality of merchants.  Claims 4, 11 and 18 recite configuring a payment gateway based on the merchant.  There is no technical detail as to how this is accomplished such that it is merely programming (as the specification discloses) a generic processor to select a proper payment channel based on the merchant and transaction request or manually selecting an issuer payment channel.  As such this is directed to the abstract idea.  Claims 5, 12 and 19 recite sending the payment request to a gateway, i.e. an issuer payment channel as is well known in the field of payment requests for completing a purchase.  Claims 6, 13 and 20 recite that a payment terminal can accept transactions from a plurality of merchants each associated with a gateway, i.e. payment channel for various issuers, which is merely describing a generic payment processor with nothing significantly more. Claims 7 and 14 recite that the mapping table associates specific information with each merchant identifier.  There is no technical detail such that this cannot be performed manually via pen and paper.  The fact that the information indicates some information in a virtual environment does not change this as there is no technical detail as to how the mapping occurs. 
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for generating a transaction message from a transaction request, i.e. a payment request) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for generating a transaction message from a transaction request, i.e. a payment request) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.
Allowable Subject Matter
Claim 1-20 are allowable over the prior art of record but must overcome 35 U.S.C. 101 eligibility.
The closest prior art discloses the following:
	KAEHLER et al. (US 2017/0039613) discloses, “…augmented reality (AR) system that 	provides information about purchasing alternatives to a user who is about to purchase an 	item or product ( e.g., a target product) in a physical	retail location. In some variations, 	offers to purchase the product and/or an alternative product are provided by the merchant 	and/or competitors via the AR system. An offer negotiation server (ONS) aggregates 	offer data provided various external parties (EPs) and displays these offers to the user as 	the user is considering the purchase of a target product. In some variations, an AR system 	may be configured to facilitate the process of purchasing items at a retail location.”
	Sonkar et al. (US 10,719,597) discloses, “…are directed to the use of controlled 	randomization in authorizing virtual reality interactions. More specifically, a user of a 	virtual reality (VR) device may seek to initiate an interaction within the virtual
	reality environment. In order for the interaction to be allowed for the user, a processing 	computer may need the user to supply an additional credential.”
	Hoffman et al. (US 8,190,733) discloses, “…more particularly it relates to a method and 	apparatus for providing virtual goods and/or on-line services based on a user's virtual 	location while surfing the web. According to certain aspects, the invention allows 	interactive objects, virtual goods and on-line services to be automatically provided to 	users when they visit predetermined partner sites or perform some predetermined on-line
	activity. According to other aspects, the invention automatically provides parallel 	destinations for predetermined partner sites that only users of the system can visit, and 	where such users can receive virtual goods and on-line services, among other content.”
	Glazer et al. (US 9,824,391) discloses, “A solution is provided for a method for a user 	to shop online in a three dimensional (3D) virtual reality (VR) setting by receiving a 	request at a shopping server to view a shopping location, having at least one store, and 	displaying the shopping location to the user's computer in a 3D interactive simulation 	view via a web browser to emulate a real-life shopping experience for the user. The 	server then obtains a request to enter into one of the stores and displays the store
	website to the user in the same web browser. The store website has one or more enhanced 	VR features.”
	Gabriele et al. (US 2019/0156404) discloses, “Upon determining that the user device has 	entered a predefined merchant location, the method may include initiating a sequence
	of augmented reality modes including at least a first augmented reality mode associated 	with the selection of an item and a second augmented reality mode associated with the
	payment of the item. The user device may display virtual content in association with each 	mode, and upon detecting predetermined user inputs such as gestures, fixed gazes, or
	moving through thresholds, the system may enable the selection and payment of one or 	more items by sending a purchase request to a merchant terminal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/6/2022